of fiduciary duty against his estranged wife and her attorney. In addition,
                Garmong alleged that SDK wrongfully withheld file materials to which he
                was entitled.
                                In two separate orders, the district court granted summary
                judgment in the respondents' favor because Garmong did not disclose an
                expert witness who could attest to the professional standard of care or
                provide additional evidence to support his allegations, and SDK retained
                Garmong's documents pursuant to a valid and enforceable retaining lien.
                The district court also granted SDK's motion for costs and fees based on
                the "prevailing party" provision in the parties' retainer agreement.
                Garmong appeals and we affirm.
                                We review a district court order granting summary judgment
                de. novo, Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029
                (2005), and an award of attorney fees and costs for an abuse of discretion.
                Rodriquez v. Primadonna Co., LLC, 125 Nev. 578, 588, 216 P.3d 793, 800
                (2009).
                                The district court correctly held that Counts 3, 4, 5, 6, 10, 11,
                12, 13, and 14 sound in legal malpractice and are not so obvious as to
                excuse expert witness testimony. "[E]xpert evidence is generally required
                in a legal malpractice case to establish the attorney's breach of care."
                Allyn v. McDonald, 112 Nev. 68, 71-72, 910 P.2d 263, 266 (1996). In Allyn,
                we recognized an exception to this general rule where a lawyer failed to
                file suit for a client before the statute of limitations ran out, because "the
                applicable statute of limitations was clear and unambiguous" and the
                (t
                     accrual date of the claim was also not subject to question." Id. at 72, 910
                P.2d at 266. But the facts alleged to constitute malpractice in this case—
                not moving to amend the pleadings to assert fraud against the defendant

SUPREME COURT
        OF
     NEVADA


(0) I947A
                and her lawyer in a divorce proceeding as demanded by the plaintiff—are
                a far cry from those in Allyn, involving as they do professional judgment
                by the lawyers and an exercise of discretion by the court in allowing or
                disallowing amendment. Cf. Grimm v. Fox, 33 A.3d 205, 211, 215 (Conn.
                2012) (holding that expert testimony was necessary to establish a prima
                facie case of legal malpractice where the attorney's alleged misconduct
                involved strategic decisions). Because Garmong did not oppose SDK's
                properly supported motion for summary judgment with expert testimony
                of his own, at any time during the pendency of this case, the district court
                correctly granted summary judgment as to those claims. 1




                       'We reject Garmong's argument that the district court erred by
                failing to state in the pretrial order the expert disclosure deadline on
                which he and SDK concurred in their separate case conference report
                submissions. Compare NRCP 16 (the scheduling order may include "[t]he
                date or dates for conferences before trial, a final pretrial conference, and
                trial" and "[a]ny other matters appropriate in the circumstances of the
                case," NRCP 16(b)(4), (5)), with Sengbusch v. Fuller, 103 Nev. 580, 581,
                747 P.2d 240, 241 (1987) ('[m]ay is to be construed as permissive"). Of
                note, while complaining about the preclusion, Garmong never tendered
                anything approaching an expert opinion, making his argument that the
                expert disclosure deadline prejudiced his position in the case inherently
                speculative. See Muhammed v. Wadley Reg'l Med. Ctr. Found., 199 F.3d
                440, 440 (5th Cir. 1999) (unpublished) (holding that the district court's
                failure to issue a scheduling order was not reversible error because the
                appellant "failed to demonstrate how the absence of a scheduling order
                may have prejudiced him"); Jackson v. Hopkins Trucking Co., 3 A.3d 1097,
                1097 (Del. 2010) (unpublished) (observing that the district court wrote
                "N/A" as a deadline for expert reports but "find[ing] no genuine issue of
                material fact" partially because the late expert report did not even show
                that a duty of care was owed).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                            We also affirm the district court's grant of SDK's renewed
                motion for summary judgment as to the balance of his claims. This order
                was not, as Garmong claims, "immaterial" because "a final judgment
                should have been rendered in [his favor]." On the contrary, after giving
                Garmong additional time and leave to amend his pleadings, the district
                court correctly held not only that Garmong failed to demonstrate that he
                was entitled to judgment in his favor as a matter of law, but that he also
                failed to adduce competent evidence to establish a genuine issue of
                material fact as to the legitimacy of SDK's retaining lien on his files and
                as to his fraud and other remaining claims. Because Garmong does not
                argue other bases for reversing the second summary judgment order in
                favor of SDK, we also affirm that order as correct.          See Campbell v.
                Baskin, 69 Nev. 108, 120, 242 P.2d 290, 296 (1952) (where an issue "was
                not argued in briefs . . . and no authorities are cited by appellant in
                support of this contention," it is abandoned and does not require prolonged
                consideration); see 10A Charles Alan Wright, Arthur R. Miller & Mary
                Kay Kane, Federal Practice and Procedure§2713 (3d ed. 1998) ("[W]hen a
                court decides to dismiss an action. . . , pending motions for summary
                judgment against the claimant may be treated as moot and therefore not
                be decided."). Therefore, the district court did not err in denying
                Garmong's motion on the merits.
                            Finally, the district court did not abuse its discretion in
                awarding attorney fees and costs to SDK because the parties' retainer
                agreement states that "in the event of any lawsuit . . . arising out of our
                relationship as attorney and client, the prevailing party shall be entitled
                to collect all costs and expenses necessitated by such litigation."



SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A
                           For the aforementioned reasons, we affirm the orders granting
                summary judgment in favor of SDK, denying Garmong's motion for
                summary judgment, and awarding attorney fees and costs to SDK.
                           It is so ORDERED.




                                                 Pickering



                                                   424
                                                 Parraguirre


                                                                                 J.
                                                 Saitta


                cc: Chief Judge, The Second Judicial District Court
                     Hon. Charles M. McGee, Senior Judge
                     Hon. Patrick Flanagan, District Judge
                     Hon. Scott N. Freeman, District Judge
                      Carl M. Hebert
                     Bailey Kennedy
                     Lemons, Grundy & Eisenberg
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   5
(0) 1947A